DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. 20080185185 in view of Koch et al. 20030205410.
Referring to claim 1, Mitchel discloses a horizontal directional drilling system comprising: a drill frame (16); a carriage (17) supported on the drill frame and movable relative thereto; a spindle (18) supported by the carriage; a sensor configured to detect a rotational orientation of the spindle (see paragraph 0025, sensor that provides rotation travel information which would indicate clock position of the spindle); and a processor (14) configured to: with the motor, rotate the spindle to a desired spindle orientation; advance the carriage; while advancing the carriage, monitor the spindle orientation; and in response to deviation between the spindle orientation and desired spindle orientation, rotate the spindle to correct the deviation (see paragraph 0025, if actual travel is not equal to the desired travel a correction is made).  Mitchell does not specifically 
Referring to claim 3, Mitchell discloses  a drill string (22) comprised of a plurality of sections connected end-to-end between the spindle and a terminal end; and a drill bit disposed at the terminal end (see paragraph 0012, see fig. 2).
Referring to claim 6, Mitchell as modified by Koch does not specifically disclose a hydraulic pump for powering the motor.  However, Koch teaches that the motor can be a hydraulic motor that is responsive to pressurized hydraulic fluid.  The examiner takes official notice that a hydraulic pump is a well-known means of providing pressurized fluid. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the system disclosed by Mitchell as modified by Koch to have a hydraulic pump as this is a well-known means of providing pressurized fluid.
Referring to claim 7, Koch teaches the motor can be electric (see paragraph 0040) which would have an electric power source.
Referring to claim 8, Mitchell disclose the spindle assembly may rotate clockwise and counterclockwise (see paragraph 0005).




Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. 20080185185 in view of Koch et al. 20030205410 as applied to claim 1 and further in view of Self et al. 20040188142.
Referring to claim 2, Mitchell does not discloses the sensor comprises an accelerometer.  Self teaches that accelerometers are known sensor for determining orientation (see paragraph 0041).  As is it would be obvious to substitute one type of sensor for sensing orientation for another type, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Mitchell as modified by Koch, to  have the sensor comprises an accelerometer in view of the teachings of Self.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. 20080185185 in view of Koch et al. 20030205410 as applied to claim 1 and further in view of Stump et al. 5720354.
Referring to claim 4, Mitchell discloses the sensor (paragraph 0025, at 60) is characterized as a spindle sensor. Mitchel does not discloses a downhole sensor disposed proximate the drill bit and configured to detect a rotational orientation of the drill bit.  Stump teach downhole sensors to measure orientation of a drill bit (see col. 8, lines 27-35).  As it would be advantageous to ensure that the drill bit is in the correct orientation, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the system disclosed by Mitchell as modified by Koch, to have a downhole sensor disposed proximate the drill bit and configured to detect a rotational orientation of the drill bit in view of the teachings of Stump.
Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to Mitchell does not disclose nor suggest a processor configured to: receive an input of a desired spindle orientation; stop the spindle at the desired orientation; advance the drill string without rotation; monitor a clock position of the spindle; and rotate the spindle to the desired orientation when the difference between the clock position and the desired orientation exceeds an error tolerance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571- 270-1830.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Giovanna Wright/           Primary Examiner, Art Unit 3672